IN THE
            ARIZONA COURT OF APPEALS
                            DIVISION ONE


                   STATE OF ARIZONA, Respondent,

                                    v.

               KANDICE DENISE QUIJADA, Petitioner.

                      No. 1 CA-CR 18-0247 PRPC
                           FILED 3-28-2019


      Petition for Review from the Superior Court in Yuma County
                         No. S1400CR201201250
             The Honorable Lawrence C. Kenworthy, Judge

          REVIEW GRANTED; RELIEF GRANTED IN PART


                              COUNSEL

Yuma County Attorney’s Office, Yuma
By Charles Platt
Counsel for Respondent

Elizabeth Brown Attorney at Law, Goodyear
By Elizabeth M. Brown
Counsel for Petitioner

Arizona Voice for Crime Victims
By Colleen Clase
Counsel for Amicus Curiae

National Crime Victim Law Institute
By Margaret Garvin
Counsel for Amicus Curiae
                             STATE v. QUIJADA
                             Opinion of the Court
Arizona Attorneys for Criminal Justice
By David J. Euchner
Counsel for Amicus Curiae


                                   OPINION

Judge Paul J. McMurdie delivered the opinion of the Court, in which
Presiding Judge Diane M. Johnsen joined. Judge David D. Weinzweig
specially concurred.


M c M U R D I E, Judge:

¶1            Petitioner Kandice Denise Quijada seeks review from the
superior court’s dismissal of her petition for post-conviction relief under
Arizona Rule of Criminal Procedure 32.1. We grant review, grant relief in
part, and hold: (1) the superior court deprived Quijada of due process by
imposing restitution without first allowing her an opportunity to question
the victim at a restitution hearing; (2) when appropriate, parties may
subpoena a victim to appear and testify at a restitution hearing without
violating the Victims’ Bill of Rights, Ariz. Const. art. 2, § 2.1, and its related
statutes and rules; (3) if the victim fails to comply with a subpoena to
appear and testify at a restitution hearing, the court may not hold the victim
in contempt, but must consider the victim’s refusal to testify as it relates to
both the defendant’s ability to contest restitution and the State’s ability to
meet its burden of proof; (4) a theft victim whose equanimity is damaged
by the crime may recover as restitution the costs incurred by installing a
home security system that is necessary to restore the victim’s equanimity;
and (5) the victim may recover the costs of maintaining a home security
system as restitution only for a reasonable period necessary to restore
equanimity.

              FACTS AND PROCEDURAL BACKGROUND

¶2             The victim and her then-husband hired a house-sitter to
watch their home and feed their pets during a two-week vacation in late
2012. The house-sitter twice invited her brother (the “co-defendant”) and
Quijada to visit her at the victim’s home. While Quijada distracted the
house-sitter, the co-defendant stole assorted items from the house. Quijada
later pawned at least three of the stolen items and split the proceeds with
the co-defendant.



                                        2
                           STATE v. QUIJADA
                           Opinion of the Court
¶3            After the victim returned from her vacation, she received a
text message from the house-sitter that the co-defendant and Quijada had
stolen items from the home. Within two hours of receiving the text, the
victim called the police. A deputy responded and recorded an interview
with the victim. In the recorded conversation, the victim reported that all
the jewelry the thieves took were ”studs.” The victim described studs as
fakes that “you can wear . . . where ever and feel safe.” For example, the
victim said a missing ring with stones of about a carat in weight “that look
like diamonds” was “probably only worth maybe 200, 300 dollars.” Also
missing was a ring the victim said contained a “replica of a pink sapphire”
about four carats in weight in a white gold setting. The victim said the
thieves also took a white gold bracelet about three inches wide with blue
and white simulated gems and a “stud” “tennis bracelet” with faux
diamonds. The officer asked her, “Real diamonds?” and she replied, “No,
this is another stud. All the things that they took, thank God, are the studs
of my mom’s jewelry.” Finally, the victim specifically denied that she
owned a Rolex watch. The resulting police report stated that the “victim
lost many items of jewelry, some of which were items that she had not seen
in quite some time” and the victim “provide[d] descriptions of several
jewelry items.” However, the report cautioned that the victim “believed
many more items are missing” and that “[t]he property loss description is
incomplete.” Police subsequently found several stolen items in the
co-defendant’s car and local pawn shops and returned the items to the
victim.

¶4            In December 2012, the State charged Quijada with one count
of burglary in the second degree and one count of trafficking in stolen
property in the first degree. The next day, the victim wrote a letter to the
superior court explaining that after her interview with the police she had
discovered additional missing items, and warning the list could grow. She
also expressed fear that the co-defendant and Quijada might exact revenge
against her, which made her feel unsafe in her home because her “husband
was working in Afghanistan” for an extended, open-ended period.

¶5            Quijada pled guilty to one count of facilitation to commit
trafficking in stolen property in the first degree and stipulated to pay
restitution “on all original counts not to exceed one hundred thousand
dollars.” At sentencing, the court suspended the imposition of Quijada’s
sentence and placed her on two years of supervised probation. As a
condition of her probation, Quijada was required to pay all restitution
imposed by the court. Because the victim had not submitted a specific
request for restitution by sentencing, the court retained jurisdiction to
impose restitution.

                                     3
                            STATE v. QUIJADA
                            Opinion of the Court
¶6            In May 2014, the victim provided an unsworn restitution
statement to the State reporting total financial losses of $5530.75, almost
one-third of which was the cost of installing and maintaining a home
security system for the victim’s home. The personal items listed in the
statement were: (1) $500 in cash; (2) “Manolo Blahnik Size 38 [Pink] Boot”;
(3) “Manolo Blahnik Size 38 Blue”; (4) an “iPad2”; and (5) an “Ostrich
iPhone case [and] other leather cases” valued in total around $3800. No
jewelry was on the victim’s list of missing items. Between May 28 and July
15, the victim submitted an unsworn “second update,” which totaled
$13,252.25, including a tennis bracelet worth “about $6,000.” The updated
statement referenced additional items, including several other jewelry
pieces (gold necklace, amethyst and garnet beads, gold bracelet, diamond
ring, Rolex watch), clothes, and electronics.

¶7             Because the victim provided no supporting documentation
for either restitution statement, the State asked the victim to provide
documentation of her economic loss. On July 15, six weeks after signing the
May statement, the victim presented a third unsworn restitution statement
to the State, seeking a total of $45,320.18. The July statement included (in
addition to the Manolo Blahnik footwear): (1) a tennis bracelet valued at
$10,800; (2) a gold “goddess bangle” worth $4500; (3) a diamond ring
valued at $2098; (4) a Tiffany & Co. necklace with a cross pendant valued at
$2850; (5) a diamond “flower bracelet” valued at $1579; (6) a Movado men’s
watch valued at $450; (7) a “Bianca ring” with a sapphire and diamonds
worth $8005; and (8) 16 bracelets with “14k gold clasps, beads, garnets,
fresh water pearls [and] amethysts,” worth $4400. The victim also
submitted invoices for a portable scanner, phone and tablet cases, an iPad,
and certain clothing. To account for the value of the jewelry listed in the
statement, the victim relied on printouts from internet catalogs depicting
pieces she believed were similar or the “closest [she] could get” to the
jewelry she claimed had been stolen. Many of the printouts also contained
her handwritten annotations describing the differences, in her opinion,
between the nature and value of her pieces of jewelry and the jewelry listed
in the printout. In the July 15 statement, the victim did not claim the missing
fake jewelry she identified in the police interview.

¶8            The superior court initially scheduled a restitution hearing for
May 2014. The State subpoenaed the victim to appear and testify. The victim
appeared, but the court continued the hearing because Quijada and her
counsel had not received notice of the hearing. The court rescheduled the
restitution hearing for July 2014, and the State again subpoenaed the victim
to attend. But the hearing was again continued because the prosecutor
could not be present on that date. The court continued the hearing until

                                      4
                           STATE v. QUIJADA
                           Opinion of the Court
August 2014, and the State again subpoenaed the victim to appear and
testify. The victim appeared for the hearing but left the courthouse before
she could be called to testify because she fell ill. Although the victim had
left the courthouse, the court ordered the State to submit her restitution
statements. Quijada sought a continuance of the hearing to allow her
attorney to review the restitution documents possessed by the State and to
question the victim at the rescheduled hearing. The State filed the first and
third restitution statements on the same day as the hearing but failed to
present the second statement until November 2014.

¶9            The next scheduled restitution hearing was in October 2014.
The State requested the victim’s presence but did not subpoena her to
attend. At the scheduled time for the hearing, the State informed the court
that after leaving the August 2014 hearing due to illness, the victim was
either unwilling or unable to participate further. The State argued the court
should order restitution based on the victim’s written restitution statements
alone. Quijada objected on due-process grounds, emphasizing that the
victim’s “paperwork” was insufficient to support a $45,320.18 restitution
award absent a hearing at which she could challenge the victim about her
claim. In response, the State acknowledged that the “whole purpose” of the
scheduled restitution hearing was to elicit the victim’s testimony, but
argued the restitution statements were enough for the court to order
restitution. After hearing the parties’ arguments, the court expressed its
inclination to take the matter of restitution under advisement but solicited
additional briefing on Quijada’s arguments.

¶10           Quijada filed a written objection to proceeding without a
hearing. Quijada argued her due-process right to contest the information
on which a restitution award is based required that she be given an
opportunity to question the victim at a restitution hearing. Quijada
contended that because “the proponent of the requested restitution has
absented herself from the hearing process,” it was impossible “to properly
challenge or contest the amount requested.” In response, the State
cautioned that it was not vouching for the victim, but argued the
information she submitted in her unsworn statements supported her claim
for restitution, and that the victim had “appeared at prior court
proceedings.”

¶11           The court entered its restitution order in December 2014. The
court characterized Quijada’s objections as an argument that the State had
failed to carry its “burden to show by a preponderance that the victim
suffered the losses claimed in the restitution statements.” The court also
noted the victim had been unavailable due to illness and found, without
citing any support, that this illness “prevents [the] victim from appearing
                                     5
                            STATE v. QUIJADA
                            Opinion of the Court
at a future hearing.” The court then found by a preponderance of the
evidence that Quijada had caused the victim to suffer economic losses of
$39,969.37. The court cataloged the economic losses in 23 numbered
paragraphs but acknowledged that the restitution order must be “reduced
by whatever amount is later determined to have been returned to [the]
victim.”

¶12           The court ordered restitution for lost items of jewelry, clothes,
and other consumer goods, and ordered Quijada to pay: (1) $1278.89 for the
installation of a security system at the victim’s home in May 2013;
(2) $108.31 for the security system’s activation fee; and (3) $719.89 for 16
months of the security system’s monthly service. The court found that
restitution for these expenses was appropriate because the victim felt
vulnerable after she learned that the co-defendant had asked about a
picture of her and because the victim’s husband was overseas.

¶13            In March 2016, the court extended the term of Quijada’s
probation for five years because Quijada had not yet paid the restitution in
full. In June 2016, Quijada petitioned for post-conviction relief. 1 She asked
the superior court to modify the restitution order for four reasons. First,
Quijada emphasized her limited role in the crime and argued the restitution
award thus “exceed[ed] the maximum amount of restitution recoverable by
law.” Second, Quijada asserted the restitution award was not supported by
sufficient evidence because the victim had not filed an affidavit, testified,
submitted any proof of purchase for most of the allegedly stolen items, or
demonstrated that her losses were not recoverable from insurance. Given
the lack of substantiation, Quijada argued the restitution proceedings failed
to provide her with a meaningful opportunity to contest the evidence
submitted by the victim. Third, Quijada contended the victim could not
recover expenses for installing a home security system, characterizing those
expenses as “consequential damages.” Finally, Quijada argued the


1       On its face, Quijada’s petition appears to be untimely filed.
Ariz. R. Crim. P. 32.4(a)(2)(C). However, Rule 32.2(c) provides the State
must plead and prove preclusion by a preponderance of the evidence. The
State did not plead preclusion in the superior court or in opposition to the
petition for review. While a court “may” determine that an issue is
precluded even if the State does not raise preclusion, Ariz. R. Crim. P.
32.2(c), the superior court did not apply preclusion to the claims. While this
court has the discretion to apply preclusion on review without the State
pleading the defense, given the lack of record regarding the timeliness
issue, we decline to exercise our discretion to do so.


                                      6
                            STATE v. QUIJADA
                            Opinion of the Court
restitution award should have been reduced to account for items that police
recovered from the co-defendant and a pawnshop.

¶14            The superior court summarily rejected the first three
arguments but found the final argument to be colorable. The court reasoned
that: (1) Quijada was liable for restitution because she was present during
the burglary and created a distraction to help her co-defendant steal the
victim’s property; (2) the victim’s itemized list of stolen property provided
sufficient detail and specificity of her economic losses and the restitution
award represented the fair market value of the stolen property; (3) the
evidence supported a finding that the victim’s insurance had not covered
any of her losses; and (4) the victim had installed the home security system
because she “reasonably feared” that Quijada and the co-defendant might
return to her home “for the purpose of harming [her].” The court
determined, however, that Quijada presented a colorable claim about
whether stolen items had been recovered or returned since the court issued
the restitution order, and scheduled an evidentiary hearing on that issue.

¶15           Before the hearing, the State informed the court that the
victim was out of town for an extended period and therefore was unable to
attend any hearing the court might hold on the matter. The State also
disclosed that six pieces of the victim’s jewelry of unknown value remained
in police custody.

¶16            The victim’s ex-husband and a police officer testified at the
post-conviction relief hearing. The ex-husband was married to the victim
for four years, including during the time of the theft. He called the victim a
“liar” and testified he had never seen the victim with certain items she had
reported as stolen, including the expensive jewelry and shoes. He also
testified that he purchased a Tiffany & Co. necklace with a cross pendant
for the victim, to replace one she previously lost, while they were on the
vacation when the burglaries occurred. He did not testify whether it was
the same Tiffany & Co. necklace listed in the victim’s restitution statement.
The police officer testified that six pieces of jewelry had been recovered, but
he did not know their value.

¶17            At the hearing, the State informed the court that it had been
unable to speak with the victim despite numerous attempts to contact her
by email and telephone and that it would have subpoenaed the victim, but
did not know her location. The State expressed “serious misgivings” about
the accuracy of the victim’s restitution claim, pointing to inconsistencies
between the oral statements she made to the police immediately after the
theft and her later written restitution statements. For example, when police
first interviewed the victim, she denied that she owned a Rolex watch, but

                                      7
                             STATE v. QUIJADA
                             Opinion of the Court
later claimed a Rolex watch had been stolen. The prosecutor stated he
believed the victim needed to verify her claims to ensure the court had
“correct” and “true information.”

¶18           After the hearing, the State filed a lengthy memorandum that
analyzed the evidence the victim submitted to substantiate the claimed
value of each allegedly stolen item. Based on this analysis, the State
recommended the court reduce its restitution award to include only the
things that had values corroborated either by the victim’s prior statements
or by invoices, receipts, or contracts (iPad: $499; installation, activation, and
maintenance of a home security system: $1927.08; leather iPhone cases:
$299.94; platinum ring: $2098; scanner: $96.90; clothing: $890.29; cross
pendant: $295; flower bracelet: $350; beads: $75.21; amethyst: $165), for a
total of $6696.42. Quijada moved to set aside the restitution order in full,
but alternatively endorsed the State’s recommendation. Following another
hearing to discuss the State’s memorandum, the State moved to either
subpoena the victim or appoint a representative to appear on her behalf.

¶19           The court reaffirmed its previous finding that Quijada had
caused the economic losses and increased the restitution award to
$40,885.42. To correct a “clerical error,” the court reduced the restitution
ordered for the home security system’s monthly service fees from $719.89
for 16 months to $539.88 for 12 months. The court denied the requests to
subpoena the victim or appoint a victim representative and characterized
the parties’ arguments at the post-conviction relief evidentiary hearing as
an improper attempt to introduce “additional evidence” or a request to
“reweigh[] the evidence.” The court dismissed Quijada’s remaining post-
conviction relief claims. This petition for review followed.

¶20            On review, Quijada contends that: (1) she was denied due
process when she was not afforded the opportunity to question the victim
at a restitution hearing; (2) the superior court had insufficient evidence for
the restitution order; and (3) the court incorrectly characterized her post-
conviction relief arguments as presenting new evidence. After considering
the petition for review and the response, we ordered supplemental briefing
on five additional issues: (1) whether expenses the victim incurred to install
and maintain an alarm system after the crime constitute economic loss or
consequential damage under Arizona Revised Statutes (“A.R.S.”)
section 13-105(16); (2) whether a criminal defendant has a constitutional
right to cross-examine a victim in connection with the victim’s restitution
claim when the amount is contested; (3) whether a victim must testify at a
restitution hearing and the significance of a victim’s refusal to do so;
(4) what evidence must be presented to the superior court to prove a
restitution claim; and (5) whether the evidence offered in this case was
                                       8
                             STATE v. QUIJADA
                             Opinion of the Court
sufficient to satisfy the State’s burden. We also invited interested parties or
organizations to submit amicus briefs on these issues. 2

                                DISCUSSION

¶21           We review the superior court’s denial of post-conviction relief
for an abuse of discretion, State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012),
but review constitutional and statutory interpretation issues de novo, State
v. Nordstrom, 230 Ariz. 110, 115, ¶ 17 (2012); State v. Cope, 241 Ariz. 323, 324,
¶ 5 (App. 2016).

¶22            Arizona law requires a convicted defendant to “make
restitution to the person who is the victim of the crime . . . in the full amount
of the economic loss as determined by the court.” A.R.S. § 13-603(C). The
superior court has an affirmative duty to determine a victim’s economic loss
and order restitution in that amount. State v. Fancher, 169 Ariz. 266, 268
(App. 1991). Because the “purpose of restitution is not to punish, but to
make the victim whole,” id., courts must take care to “not compensate
victims for more than their actual loss,” Town of Gilbert Prosecutor’s Office v.
Downie ex rel. County of Maricopa, 218 Ariz. 466, 469, ¶ 13 (2008). To do
otherwise “would upset the relationship among reparation, retribution,
and rehabilitation, and blur the distinction between criminal restitution and
recovery for ancillary damages protected by the civil jury trial.” Id. at ¶ 14.
The State has the burden to prove a restitution claim by a preponderance of
the evidence. State v. Lewis, 222 Ariz. 321, 324, ¶ 7 (App. 2009).

A.     The Superior Court Deprived Quijada of her Due-Process Right to
       Contest the Evidence Upon Which the Restitution Award Was
       Based.

¶23           Quijada argues the superior court violated her due-process
rights by issuing its restitution order without first allowing her to question
the victim about her restitution statements. We agree.

¶24          Restitution is part of the sentencing process, which is “not
surrounded by the panoply of protections afforded a defendant at trial.”
Fancher, 169 Ariz. at 268. Nevertheless, due process requires that a
defendant be allowed “the opportunity to contest the information on which


2      We thank the Arizona Attorneys for Criminal Justice, Arizona Voice
for Crime Victims, and the National Crime Victim Law Institute for their
insightful briefs on the issues raised. The Arizona Attorney General did not
accept the court's invitation to submit an amicus brief.


                                       9
                            STATE v. QUIJADA
                            Opinion of the Court
the restitution award is based, to present relevant evidence, and to be
heard.” Id. Accordingly, we have long held that the amount of a victim’s
economic loss should be determined “when the parties and the evidence
are available and the defendant’s obligations to society are being defined.”
State v. Scroggins, 168 Ariz. 8, 9 (App. 1991). We have also held that courts
must, absent waiver by the defendant, either: (1) afford the defendant an
opportunity, through a hearing or similarly adequate process, to contest the
evidence on which the restitution award is based; or (2) “if the appropriate
amount of the award was evident from the facts before the [court],” impose
restitution in open court with the defendant present so that a challenge may
be made at that time. State v. Lewus, 170 Ariz. 412, 414 (App. 1992); A.R.S.
§ 13-804(G) (court to hold a hearing if there is not “sufficient evidence to
support a finding of the amount of restitution or the manner in which the
restitution should be paid”); see also State v. Steffy, 173 Ariz. 90, 93 (App.
1992) (defendant waived right to a restitution hearing by “his explicit
waiver at sentencing and by counsel’s failure to object to the amount
imposed”).

¶25            Here, 18 months after the victim discovered the theft, she
provided three unsworn restitution statements to the State, the latter two
each alleging significantly larger amounts of economic loss than the last. See
supra, ¶¶ 6–7. In her final restitution statement, the victim claimed
$45,320.18 of financial loss, an increase of more than $39,000 from her first
statement of $5530.75. Significantly, each of the three statements differed
substantially from the oral and written statements the victim made just after
discovering the theft. Not only did the victim claim many more items had
been stolen than she initially reported, but she also changed the nature and
quality of the items. She initially told the police that none of her missing
jewelry contained real gemstones, yet in her final restitution statement, she
claimed she lost tens of thousands of dollars’ worth of authentic jewelry.
Likewise, when police came to her home immediately after receiving the
theft call in November 2012, the victim said the thieves had taken a “tennis
bracelet” containing simulated diamonds, which was worth $300. In her
final restitution statement, she asserted the stolen tennis bracelet held
genuine diamonds and was worth $10,800. Moreover, according to the
State, the Yuma County Sheriff’s Office has custody of a tennis bracelet that
Quijada’s co-defendant pawned shortly after the theft. In a memorandum
filed after the hearing on Quijada’s petition for post-conviction relief, the
State further noted that the victim carried a home insurance policy that
would have covered the loss of a $10,800 bracelet, and questioned why, if
the stolen bracelet contained actual diamonds, given that insurance
coverage, the victim had failed to report the loss to her insurer.


                                     10
                            STATE v. QUIJADA
                            Opinion of the Court
¶26            The victim’s uncorroborated personal research and appraisal
of the value of many of the items she claimed had been stolen formed the
sole basis for her final restitution statement. Thus, not only was the victim
the only individual who could explain the discrepancies between the third
restitution statement and her previous statements, she alone could
substantiate the values of what she claimed was missing. The State,
evidently aware of these facts, subpoenaed the victim to the first three
scheduled restitution hearings, requested her presence at the scheduled
October 2014 restitution hearing, and acknowledged that the “whole
purpose” of holding a restitution hearing was to hear the victim testify.
When the victim failed to appear at the October 2014 restitution hearing,
however, the court expressed its inclination to determine restitution based
upon her unsubstantiated statements alone. Over Quijada’s oral and
written objections, the court then took the matter under advisement and, as
described above, issued an order rejecting Quijada’s arguments and
awarding restitution for $39,969.37.

¶27           Under these circumstances, the court deprived Quijada of due
process. See State v. Melendez, 172 Ariz. 68, 71 (1992) (“The touchstone of due
process under both the Arizona and federal constitutions is fundamental
fairness.”). When the court chose to proceed without first providing
Quijada an opportunity to question the victim, it effectively cut off the only
avenue by which she could challenge the information on which the court
would determine the amount of restitution. The due-process rights this
court recognized in Fancher are not hollow; a defendant must be afforded a
meaningful opportunity to contest the information upon which restitution is
based, to present evidence, and to be heard. See Mathews v. Eldridge, 424 U.S.
319, 333 (1976) (“The fundamental requirement of due process is the
opportunity to be heard ‘at a meaningful time and in a meaningful
manner.’” (quoting Armstrong v. Manzo, 380 U.S. 545, 552 (1965))); In re Kory
L., 194 Ariz. 215, 219–20, ¶¶ 13–16 (App. 1999) (court denied mother of
convicted juvenile the right to a “meaningful hearing” when it announced
at the outset of hearing that, for vicarious restitution liability, mother was
bound by juvenile’s stipulation on restitution amount); Lewus, 170 Ariz. at
414 (court violated defendant’s due-process rights by issuing restitution
award before defendant could challenge the amount of restitution); A.R.S.
§ 13-804(G) (court to hold a hearing if there is not “sufficient evidence to
support a finding of the amount of restitution or the manner in which the
restitution should be paid”). Once the victim failed to appear for the
October 2014 restitution hearing, the court deprived Quijada of any
opportunity, meaningful or otherwise, to contest the victim’s restitution
claim.


                                      11
                            STATE v. QUIJADA
                            Opinion of the Court
¶28            We are similarly unpersuaded that the post-conviction relief
proceedings cured the court’s failure to provide Quijada an opportunity to
meaningfully contest the information upon which its restitution award was
based. The court summarily dismissed Quijada’s arguments concerning the
procedural deficiencies of the restitution proceedings. Although the court
held a hearing, at which the victim’s ex-husband and a police officer
testified, the court rebuffed the State’s attempts to inform the court of its
misgivings about the veracity of the victim’s restitution statements. Having
exhausted their means of persuading the victim to come forward
voluntarily, the parties asked the court to compel the victim to testify, but
the court denied the request. And although Quijada was able to present
limited evidence and argument calling the veracity of the victim’s
restitution statements into question, the court characterized those efforts as
a request for the court to “reweigh evidence,” refused to consider it, and
then increased its restitution award. In sum, the post-conviction relief
proceedings did nothing to remedy the deprivation of Quijada’s
due-process rights during the restitution proceedings.

¶29            We do not hold today that defendants have an unconditional
due-process right to question any victim who submits evidence or
statements to support a restitution claim. “[D]ue process is flexible and calls
for such procedural protections as the particular situation demands . . . .”
Samiuddin v. Nothwehr, 243 Ariz. 204, 211, ¶ 20 (2017) (alteration in original)
(quoting Mathews, 424 U.S. at 334). Moreover, victims have a right under
the Arizona Constitution “to be free from intimidation, harassment, or
abuse, throughout the criminal justice process.” Ariz. Const. art. 2,
§ 2.1(A)(1). A defendant’s due-process protections must not be converted
into tools to subject victims to unnecessary and potentially injurious court
proceedings. But where events or circumstances call the veracity or
accuracy of evidence concerning restitution into doubt, and the defendant
cannot adequately challenge that evidence without questioning the victim
in open court under oath, due process requires that the defendant be given
the opportunity to do so. See State ex rel. Romley v. Hutt, 195 Ariz. 256, 259,
¶ 7 (App. 1999) (“[I]n some cases some victims’ rights may be required to
give way to a defendant’s federal constitutional rights.”).

B.     The Victims’ Bill of Rights Does Not Prevent Quijada from
       Subpoenaing the Victim to Testify Concerning her Restitution
       Claim on Remand.

¶30            Given the superior court’s refusal to allow the parties to
subpoena the victim to the post-conviction relief hearing, we find it
necessary to address whether, on remand, the victim may be subpoenaed
to a restitution hearing if she refuses to appear voluntarily. To answer this
                                      12
                            STATE v. QUIJADA
                            Opinion of the Court
question, we must determine whether the rights and protections afforded
to victims of crimes by the Victims’ Bill of Rights, the Victims’ Rights
Implementation Act (“the Act”), A.R.S. §§ 13-4401 to -4442, and Arizona
Rule of Criminal Procedure 39 allow a victim to refuse to appear and testify
at a restitution hearing.

¶31           In State ex rel. Dean v. City Court of Tucson, 173 Ariz. 515 (App.
1992), this court addressed whether the subpoena of an alleged victim to a
pretrial probable cause hearing violated the Victims’ Bill of Rights and its
related statutes. The court found “nothing in the [Victims’ Bill of Rights or
in the Act], either express or implied,” authorized a victim “to refuse to
appear or testify at pretrial hearings.” Id. at 516. The court in Dean
concluded that “[w]hile the Victims’ Bill of Rights [and the Act] offer[]
crime victims many protections,” including the right to refuse discovery
requests, Ariz. Const. art. 2, § 2.1(A)(5), and the right to refuse to testify
about specific subjects, A.R.S. § 13-4434(A), “[victims] are not insulated
from being required to appear and testify at court proceedings such as [a]
probable cause hearing,” Dean, 173 Ariz. at 517.

¶32            Four years later, in A.H. by Weiss v. Superior Court, 184 Ariz.
627 (App. 1996), this court considered whether the reasoning in Dean also
applied to presentence proceedings. In that case, after the defendant
subpoenaed a victim to testify at a mitigation hearing, the victim moved to
quash the subpoena, arguing the Victims’ Bill of Rights and its related
statutes allowed victims to refuse to testify. Id. at 629. The superior court
denied the motion, and the victim petitioned this court for special action
review. Id. This court accepted jurisdiction and held that “[a]lthough the
holding in Dean deals with pretrial hearings, its reasoning applies to all
court proceedings.” Id. at 630. Consistent with that understanding, the court
held that “a victim does not have a categorical right to refuse to appear and
testify at presentence proceedings.” Id. The court also held that a victim’s
constitutional, statutory, and procedural rights do not conflict with a
defendant’s constitutional right to “compel the attendance of witnesses in
his defense” at sentencing so long as the testimony sought is: (1) not “of the
type which could be used to locate [the victim] and is not prohibited by the
statutes”; and (2) is “clearly relevant and may be important to the
sentencing outcome.” Id. at 629–30.

¶33           We see no reason to depart from Dean and Weiss when the
proceeding at issue is a restitution hearing. A defendant’s constitutional
right to “compel the attendance of witnesses in his defense . . . extends to a
defendant’s sentencing hearing.” Weiss, 184 Ariz. at 629 (citing State v.
Ramirez, 178 Ariz. 116, 128 (1994)). A restitution hearing, like a mitigation
hearing, is part of the sentencing process. Fancher, 169 Ariz. at 268. As for
                                      13
                             STATE v. QUIJADA
                             Opinion of the Court
the State, it has a statutory right to subpoena any witness “to appear before
the court in which the complaint, indictment or information is to be heard
or tried.” A.R.S. § 13-4071(B)(2); see also Gershon v. Broomfield, 131 Ariz. 507,
508 (1982). Furthermore, we find nothing in the Victims’ Bill of Rights, the
current versions of its related statutes and rules, or subsequent caselaw that
might give us pause in applying Dean and Weiss to restitution proceedings.
But cf. State v. Wein, 242 Ariz. 372, 375, ¶ 10 (App. 2017) (victims’ right to be
heard without being subject to cross-examination under A.R.S. § 13-4426.01
afforded victims the right to submit victim impact statements during
pretrial bond-eligibility hearing without being forced to undergo cross-
examination); Mendez v. Robertson, 202 Ariz. 128, 130, ¶ 8 (App. 2002)
(because defendant requesting reexamination of pretrial release conditions
was not entitled to an evidentiary hearing, defendant did not have right to
compel the victim to testify and be subject to cross-examination). We,
therefore, agree that Dean’s reasoning “applies to all court proceedings,”
Weiss, 184 Ariz. at 630, and hold victims do not have an unconditional right
to refuse to appear and testify at restitution proceedings.

¶34            As we have said, however, supra ¶ 29, a defendant does not
have an unconditional right to compel a victim to testify at a restitution
hearing. See Weiss, 184 Ariz. at 630. Nothing in our decision should be read
to undermine the “considerable discretion” the superior court maintains in
every court proceeding to “determin[e] the relevancy and admissibility of
evidence.” State v. Hensley, 142 Ariz. 598, 602 (1984). Should the court
determine that the testimony sought is irrelevant, Weiss, 184 Ariz. at 630, or
in violation of the victim’s constitutional rights, Ariz. Const. art. 2,
§ 2.1(A)(1), (A)(5), or statutory protections, A.R.S. § 13-4434(A), the court
may quash the subpoena. At the victim’s request, the State may seek to
quash the subpoena on the victim’s behalf. A.R.S. § 13-4437(C) (“At the
request of the victim, the prosecutor may assert any right to which the
victim is entitled.”). We merely hold that when a victim’s testimony is
necessary to effectuate a defendant’s due-process rights and to ensure the
restitution amount does not create a “‘windfall’ to the victim,” Steffy, 173
Ariz. at 94, a victim may be compelled to appear and testify. Accordingly,
should Quijada or the State be unable to persuade the victim to testify
voluntarily, the parties may, on remand, subpoena the victim to appear at
the restitution hearing.

C.     If a Victim Does Not Comply with a Subpoena, the Superior Court
       May Act to Remedy the Resulting Impairment of a Defendant’s
       Due-Process Rights.

¶35          Although due process requires Quijada be given the
opportunity to question the victim, and she may subpoena the victim to
                                       14
                             STATE v. QUIJADA
                             Opinion of the Court
effectuate that right, we acknowledge the possibility that the victim
nevertheless may fail to appear and testify. As noted above, at the October
2014 restitution proceeding, the State indicated that the victim was no
longer willing or possibly unable to testify. Since that proceeding, the State
has persistently had difficulty locating and communicating with the victim.
Moreover, before communication with the victim ceased, she indicated to
the State that she refused to attend any hearing to modify the amount of
restitution the court previously ordered. Thus, it is unclear on remand
whether either party will be able to serve the victim with a subpoena or
whether the victim would comply if the subpoena is served. Given the
superior court’s obligation to promptly determine and order restitution to
victims of crimes, Town of Gilbert Prosecutor’s Office, 218 Ariz. at 468, ¶ 7, we
must consider how the court may remedy the denial of Quijada’s
due-process rights if she is unable to examine the victim on remand.

¶36            Quijada does not suggest that if the victim fails to appear in
response to a subpoena she should be cited for contempt, and nothing in
this opinion should be understood to endorse that outcome. For two
reasons, we firmly reject any notion that a victim who disobeys a subpoena
to appear and testify at a restitution hearing may be arrested and held in
contempt under A.R.S. § 13-4073(A). First, victims have a constitutional
right “[t]o be treated with fairness, respect, and dignity, and to be free from
intimidation, harassment, or abuse, throughout the criminal justice
process.” Ariz. Const. art. 2, § 2.1(A)(1). Subjecting a victim to the threat of
arrest and punishment for failing to appear at a restitution hearing presents
far too great a risk of transforming a defendant’s due-process rights into a
weapon for harassment and abuse. Second, because restitution “is not a
criminal punishment,” State v. Reese, 124 Ariz. 212, 215 (App. 1979), and is
“bound by different rules than the adjudication of guilt,” Fancher, 169 Ariz.
at 268, the remedies necessary to cure a deprivation of due process during
restitution proceedings need not be as severe as those that may be required
at trial.

¶37             The superior court may remedy the deprivation of due
process caused by the victim’s failure to appear and testify by taking that
fact into account when deciding whether the State has met its burden of
proving the restitution claim. At a minimum, once the court finds the
victim’s refusal to testify unjustified, the court should draw an adverse
inference against any uncorroborated statements made by the victim
concerning her economic loss. “Where the existence or nonexistence of a
certain fact is within the peculiar knowledge of a witness, and he fails to
testify as to the fact, the trier of fact may justly draw the inference that the
true fact is against his interest.” Starkweather v. Conner, 44 Ariz. 369, 377

                                       15
                             STATE v. QUIJADA
                             Opinion of the Court
(1934); see also Patania v. Silverstone, 3 Ariz. App. 424, 428–29 (1966) (adverse
inference improper for failure to call a witness where damages caused by
amputated fingertip “were susceptible of proof without expert medical
testimony”); Ponce v. Indus. Comm’n, 120 Ariz. 134, 136 (App. 1978)
(discussing different states’ approaches to drawing adverse inferences from
a witness’s failure to testify). 3 The Supreme Court has long recognized that
“[s]ilence is often evidence of the most persuasive character.” United States
ex rel. Bilokumsky v. Tod, 263 U.S. 149, 153–54 (1923). “[A]side from the
privilege against compelled self-incrimination, the Court has consistently
recognized that in proper circumstances silence in the face of accusation is
a relevant fact not barred from evidence by the Due Process Clause.” Baxter
v. Palmigiano, 425 U.S. 308, 319 (1976) (citing past decisions of the Court for
this principle).

¶38            The weight a court should ascribe to this adverse inference
will, of course, turn on the totality of the circumstances, including evidence
showing why the victim failed to appear, and, as here, the nature of the
information the victim has previously provided in support of a claim for
restitution. It will also inevitably turn on the State’s ability to prove the
restitution claim with evidence from other sources. See Scroggins, 168 Ariz.
at 9 (“A court has discretion to set the amount of restitution according to
the facts.”). But the court must not turn a blind eye when a victim’s failure
to testify undermines the defendant’s ability to both contest the information
upon which restitution is based and present evidence. Requiring the court
to at a minimum draw an adverse inference from the victim’s absence
ensures proper consideration of the effect of the victim’s silence on the




3      Although Arizona courts have typically discussed drawing adverse
inferences from a witness’s failure to testify in a civil context, other states
have explicitly recognized their propriety in criminal cases. People v. Lopez,
84 Cal. Rptr. 2d 655, 657 (App. 1999) (“But where a witness has no
constitutional or statutory right to refuse to testify, a different analysis
applies. Jurors are entitled to draw a negative inference when such a witness
refuses to provide relevant testimony.”); State v. Malave, 737 A.2d 442, 452
(Conn. 1999) (parties may comment on the absence of witnesses so long as
the parties do not explicitly “exhort the jury to draw an adverse inference”
from their absence); State v. Tahair, 772 A.2d 1079, 1082–86 (Vt. 2001)
(“missing witness instruction” should no longer be given in criminal cases,
but no restriction on trier of fact’s ability to “naturally” infer that an absent
witness’s testimony would have been unfavorable).


                                       16
                            STATE v. QUIJADA
                            Opinion of the Court
State’s ability to prove the restitution claim and the defendant’s ability to
challenge it.

¶39             Drawing an adverse inference is not the only remedy the
court may employ when a victim refuses to comply with a subpoena to
testify at a restitution hearing. Our decision today merely sets the floor, not
the ceiling, for what may be necessary to cure the denial of due process
caused by that act. In the exercise of its discretion, the superior court may
craft stronger or more particularized remedies, up to even striking the
absent victim’s restitution claim entirely. But in assessing the proper
remedy, the court must always carefully balance the victim’s constitutional
right to restitution against the defendant’s constitutional right to due
process.

D.     The Superior Court Did Not Err by Finding the Expenses
       Associated with the Home Security System Directly Flowed from
       the Lost Equanimity Caused by Quijada’s Criminal Conduct.

¶40           Finally, Quijada argues the expenses the victim incurred to
install and maintain a home security system do not constitute “economic
loss” for purposes of restitution. Because this issue raises a novel question
of law and may arise again on remand, we address it now. See Buckholtz v.
Buckholtz, 808 Ariz. Adv. Rep. 6, 10, ¶ 17 (App. Jan. 15, 2019).

¶41            Under A.R.S. § 13-603(C), a court is required to order
restitution to victims of crimes “in the full amount of the economic loss as
determined by the court.” In making this determination, the court must
consider “all losses caused by the criminal offense or offenses for which the
defendant has been convicted.” A.R.S. § 13-804(B). Economic loss is defined
as “any loss incurred by a person as a result of the commission of an
offense,” including “lost interest, lost earnings and other losses that would
not have been incurred but for the offense.” A.R.S. § 13-105(16). But the
economic loss does not include “damages for pain and suffering, punitive
damages or consequential damages.” Id.

¶42            Our supreme court’s discussion of the losses for which
restitution should be ordered in State v. Wilkinson, 202 Ariz. 27 (2002),
guides our inquiry here. In Wilkinson, the court held that to qualify for
restitution, the loss claimed must: (1) “be economic”; (2) “be one that the
victim would not have incurred but for the defendant’s criminal offense”;
and (3) “flow directly from the defendant’s criminal conduct, without the
intervention of additional causative factors.” Id. at 29, ¶ 7. This court has
since interpreted the Wilkinson test as creating a modified but-for standard
for establishing causation on restitution claims. The State must prove “that

                                      17
                            STATE v. QUIJADA
                            Opinion of the Court
a particular loss would not have occurred but for the conduct underlying
the offense of conviction, [and] that the causal nexus between the conduct
and the loss is not too attenuated (either factually or temporally).” Lewis,
222 Ariz. at 325, ¶ 11 (alteration in original) (quoting State v. Guilliams, 208
Ariz. 48, 53, ¶ 18 (App. 2004)). “The key to the analysis is reasonableness,
which is determined on a case by case basis.” State v. Linares, 241 Ariz. 416,
419, ¶ 10 (App. 2017) (citing Guilliams, 208 Ariz. at 53, ¶ 18).

¶43            Wilkinson and its progeny also reflect the long-understood
notion that Arizona permits restitution “for a wide variety of expenses,” so
long as those expenses flow directly from the defendant’s criminal conduct.
State v. Baltzell, 175 Ariz. 437, 439 (App. 1992). In State v. Wideman, for
example, this court held that to impose restitution, expenses for mental-
health counseling for a murdered victim’s immediate family were “directly
attributable to the victim’s death.” 165 Ariz. 364, 369 (App. 1990). And in
State v. Brady, where a victim was sexually assaulted in her apartment, the
court held that “moving expenses incurred in an effort to restore the
victim’s equanimity” were directly attributable to the defendant’s criminal
conduct. 169 Ariz. 447, 448 (App. 1991).

¶44            With this framework in mind, we conclude the expenses
associated with installing a home security system may be recoverable as
restitution if they were incurred “in an effort to restore the victim’s
equanimity” following the criminal offense. See Brady, 169 Ariz. at 448. We
see no legal principle on which we could categorically distinguish the costs
of installing a home security system from, for example, the costs of mental-
health counseling, Wideman, 165 Ariz. at 369, or moving expenses, Brady,
169 Ariz. at 448. But the propriety of ordering restitution for the costs of
maintaining a home security system—such as payment of a monthly service
fee—requires closer scrutiny.

¶45             We perceive a difference between costs “directly resulting
from” efforts to restore one’s equanimity and the “attenuated costs” of
preserving that equanimity once it has been restored. See Guilliams, 208
Ariz. at 55, ¶ 23 (reversing, as attenuated temporally from criminal conduct,
the parts of a restitution award that included costs of efforts to investigate
and apprehend an escaped prisoner). A defendant may not be held
responsible for the costs of maintaining a home security system beyond a
reasonable period necessary to restore the victim’s equanimity. The
dividing line between costs incurred to restore equanimity and costs
incurred to maintain equanimity will often be indistinct; it will not always
be an easy task to pinpoint the moment at which a victim’s sense of security
is restored. See id. at 55, ¶ 25. “But a ‘reasonableness’ standard for
attenuated causation is well-suited to guide any such line drawing, and, as
                                      18
                            STATE v. QUIJADA
                            Opinion of the Court
with any such discretionary decision entrusted to the trial court, our review
will be deferential.” Id.

¶46           In this case, in its restitution order the court ordered Quijada
to pay: (1) $1278.89 for the installation of a home security system;
(2) $108.31 for the security system’s activation fee; and (3) $719.89 for 16
months of the security system’s monthly service fee. After the post-
conviction relief proceedings, the court altered its original award only to
impose restitution for 12 months of the monthly payments, totaling $539.88.
To support awarding restitution for these expenses, the court referenced the
victim’s December 2012 letter, which “shows her feeling vulnerable due to
a co-defendant asking about a picture of victim and victim’s husband being
overseas.”

¶47           Given the deference afforded to the superior court, we
conclude the evidence supports imposing restitution for the expenses the
victim incurred to install the home security system and the fees she paid to
maintain it for 12 months following the theft. The evidence shows that the
victim’s purchase of the security system directly flowed from the loss of
equanimity caused by Quijada’s and the co-defendant’s criminal conduct.
In the December 2012 letter, the victim noted that she felt vulnerable and
victimized following the burglaries and that her fears increased after
learning the co-defendant had searched for a photograph of her while
stealing from her home. For the same reasons, the order to pay one year of
maintenance fees also appears reasonable.

                              CONCLUSION

¶48           For the foregoing reasons, we grant the petition for review
and grant relief in part. 4 We vacate the superior court’s restitution award of
$40,885.42 and remand for proceedings consistent with this opinion.




4      Quijada raised other arguments in her petition and supplemental
briefing, including: (1) that the court should have reduced the restitution
award for items recovered by the police; and (2) that the court should have
reduced the restitution award in recognition of her limited involvement in
the crimes. Because our decision with respect to the denial of due process
in this case requires vacating and remanding the restitution award, and
because we believe these arguments may be properly raised on remand, we
decline to address them here. State v. Simmons, 238 Ariz. 503, 506, ¶ 10, n.6
(App. 2015).


                                      19
                           STATE v. QUIJADA
                     Weinzweig, J., Specially Concurring
W E I N Z W E I G, Judge, specially concurring:

¶49            I concur with the majority opinion. Restitution has a
restorative purpose and function in our criminal justice system—to make
crime victims whole and deprive convicted criminals of their tainted,
ill-gotten fruits. Restitution is not a mechanism to generate undue profits
and our courts must ensure it is not deployed to secure gratuitous
windfalls. I write separately, however, to stress a few points.

¶50            First, our decision does not raise the minimum evidentiary
burden for the government to secure a victim’s “important constitutional
right” to prompt restitution, which remains proof by a preponderance of
the evidence. State v. Wilkinson, 202 Ariz. 27, 28, ¶ 6 (2002); supra ¶ 22. The
government has often and will often meet this burden without any need for
the victim to provide live, in-court testimony. But where, like here, the
“events or circumstances call the veracity or accuracy of evidence
concerning restitution into doubt,” a crime victim must account for her
evolving, irreconcilable restitution claim and the rapid, seven-fold increase
in restated losses. Supra ¶ 29.

¶51            Second, we must remain mindful of a victim’s emotional
plight. Victims are naturally fearful and reluctant to confront a perpetrator.
Indeed, our decision recognizes this reality, affirming an award of expenses
to install and maintain an alarm system to restore the victim’s equanimity.
Supra ¶ 47. Given this dynamic, I am concerned that victims might forgo
their constitutional right to restitution if it requires their in-court testimony.
A victim’s decision to seek restitution turns on a cost-benefit assessment
and courts should be careful not to disrupt the calculus with unnecessary
and onerous prerequisites. To that end, courts should understand and
appreciate the menu of options available to gain corroboration of tenuous
restitution claims, including sworn statements and written witness
examinations.

¶52           Third, I would note that victims of home theft will often not
immediately appreciate the universe of stolen items, but will instead
discover that additional items are missing as time passes. Thus, when first
interviewed by law enforcement, victims should not be expected to
catalogue all stolen items with clinical precision.

¶53          Last, I am not convinced that a negative inference is required
to deal with victims who refuse to cooperate in the restitution process.
Courts need only consider in any particular case whether the government
has met its burden of proof for a restitution claim. When corroboration is
missing and a victim refuses to testify, the court can and should account for

                                       20
                         STATE v. QUIJADA
                   Weinzweig, J., Specially Concurring
the evidentiary void in the normal course. An express admonishment is
unnecessary, however, and we need not scold a reticent victim who never
sought to attain or achieve victim status. Criminal victims are not civil
litigants. I concur with the opinion, however, because it limits the negative
inference option to instances where the court has determined “the victim’s
refusal to testify [is] unjustified.” Supra ¶ 37.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                        21